Citation Nr: 1549396	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-03 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a seizure disorder.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1991.

The Veteran and his spouse testified at a hearing before a Veterans Law Judge (VLJ) in April 2010.  The VLJ has since retired from the Board.  In October 2014, the Board asked the Veteran if he wished to testify at another hearing before a different VLJ, as the VLJ who holds a hearing shall participate in the final determination of the case.  See 38 C.F.R. § 20.707.  He was told that if he did not respond another hearing would not be scheduled.  He did not respond so the claim is ready for adjudication.

This appeal has been remanded by the Board twice for further development.  In February 2011, the Board remanded the claim so that the Veteran's personnel records and treatment records from the VA Medical Centers in Phoenix and Indiana could be obtained, and a neurologic examination could be provided to determine the nature and etiology of any seizure disorder found to be present.  The requested records were obtained and a medical examination was conducted in October 2012.  

The matter was returned to the Board, but was remanded again in January 2015 so that the Regional Office (Agency of Original Jurisdiction (AOJ)) could obtain an opinion on whether the Veteran's reports of blackouts are related to his seizure disorder.  The requested opinion was provided in March 2015.  Accordingly, the Board's remand instructions in both the February 2011 and January 2015 remands have been substantial complied with and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A seizure disorder did not have its onset during active duty service, did not manifest to a compensable degree within one year of active service, and is not etiologically related to active duty service. 



CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a seizure disorder diagnosed as epilepsy.  In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated in service.  38 C.F.R. § 3.303.

Establishing service connection generally requires:  (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
Service connection based on a legal presumption may also be established for certain chronic diseases-including epilepsy-if the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from the service.  Such diseases are presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 C.F.R. § 3.307(c).

Service connection may also be established under 38 C.F.R. § 3.303(b) for certain chronic diseases listed in 38 C.F.R. § 3.309 if the disease is shown in service, and subsequent manifestations of the same chronic disease at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.

If the evidence both for and against a claim for service connection is in relative equipoise, all reasonable doubt will be resolved in the veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Veteran was first diagnosed with a seizure disorder in December 1994.  Therefore, a current disorder is shown.  As to in-service incurrence, the April 1981 entrance exam and his own subjective report of medical history at that time are silent as to any seizure disorder.  While no discharge medical examination appears to have been performed, the Veteran himself has testified that he did not have seizures while on active duty and his service treatment records support that fact.  In-service treatment records are also devoid of any complaints of, or treatment for, seizures.  Therefore, the medical and lay evidence does not show in-service incurrence or aggravation.

Next, post-service medical records indicate that the first recorded symptoms associated with a seizure disorder were in June 1994.  At that time, the Veteran reported that he had passed out and lost consciousness several times when he experienced headaches beginning in December 1993.  The diagnostic impression was "? Seizure."

The Veteran testified at his April 2010 hearing that a doctor he saw in connection with a Social Security Administration (SSA) disability claim had indicated to him that it was possible that the blackouts and headaches could have been indications of a seizure disorder and that the condition may have been  misdiagnosed early on.  As a lay person, he may be competent to report a contemporaneous medical diagnosis, but it is clear from the Veteran's own testimony that the SSA physician was not providing a diagnosis or opinion that the prior symptoms were, in fact, indicative of a seizure disorder, just that they might be.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moreover, the medical evidence in the Veteran's SSA file, including a May 1997 private neurologist report discussing the Veteran's seizure disorder, does not include an etiological opinion or anything that could be liberally construed as such.  

In light of the June 1994 treatment records and the Veteran's testimony, a VA clinician was asked to discuss whether the Veteran's blackouts were etiologically related to his seizure disorder.  In a March 2015 addendum opinion, the clinician opined that the Veteran's headaches were associated with weight lifting and periods of amnesia around the headache were most consistent with a vasovagal response secondary to lifting.  The clinician went on to explain that this results in a physiologic response following stimulation of the vagus nerve by straining with lifting and results in a loss of consciousness.  The clinician concluded her opinion by stating that this was a common cause of unexplained syncope and was not related to seizure activity.

Because the Veteran's seizure disorder or manifestations of that disorder were not manifest to a degree of 10 percent or more during the one-year presumptive period, presumptive service connection is not warranted.

The Veteran's primary contentions are alternatively that his seizure disorder is the result of his chemical exposure in service and/or a truck accident he was involved in while on active duty.  

The Veteran's personnel and service records indicate that he served as a corrosive specialist and was exposed to a myriad of abrasives, chemicals and paints.  In support of his claim that these chemicals caused his seizure disorder, he submitted several DOD Hazardous Materials Information Sheets that explain the various signs and symptoms of overexposure to certain chemicals and paints including, but not limited to, permanent brain and central nervous system damage.  However, there is no evidence that he was over exposed to these chemicals or that such exposure has led to his seizures. 

On the contrary, the Veteran periodically underwent tests for toxic exposure and there is no indication in the medical records that these tests came back outside of the normal limits. Moreover, after he was examined in October 2012, a VA examiner opined that the Veteran's seizure disorder was less likely than not incurred in or caused by chemical exposure.  The examiner explained that chemical exposure would not cause a persistent seizure condition.  

The Veteran also submitted an article from the New York Times indicating that seizures have been linked to high exposure to certain chemicals.  The article does not indicate what chemicals are being referred to and does not further elaborate on any causal connection.  While a medical treatise can provide important support when combined with an opinion of a medical professional, here there is no medical opinion connecting this Veteran's seizure disorder to his in-service exposure to chemicals and paints.  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (noting that evidence from a scientific journal combined with a doctor's statements was adequate to meet the threshold of plausibility).  The Veteran also submitted an article explaining how peripheral neuropathy can be the result of exposure to heavy metals.  This article is not probative of the issue of whether the Veteran's seizure disorder is due to his in-service exposure to chemicals and paints. 

Finally, the Veteran also submitted copies of two unrelated Board decisions that granted service connection for a veteran's cause of death (lung cancer) and a veteran's carcinoma of the tongue and throat.  In both Board decisions, the veterans had been found to have been exposed to chemicals, including paint, while on active duty service.  As an initial matter, because each Board appeal is based upon facts unique to that case, prior Board decisions have no precedential weight.  See 38 C.F.R. § 20.1303.  

Moreover, these decisions do not reasonably relate to the Veteran's appeal because the facts are distinguishable in important ways from the Veteran's claim.  First, the veterans in the unrelated Board decisions were service connected for cancers, not a seizure disorder.  Second and perhaps most importantly, in both of these Board decisions, the veterans' claims were supported by competent medical evidence relating their cancers to their in-service chemical exposure.  Here, as previously explained, there is no competent medical evidence connecting the Veteran's seizure disorder to his in-service chemical exposure. 

The Veteran has also maintained that his seizure disorder may have been caused by a motor vehicle accident he was involved in while on active duty.  Service treatment records indicate that he was involved in a motor vehicle accident in October 1988; however, these records show that he was treated for pain in his left shoulder and numbness in his left arm.  He did not complain of any head injury at the time and he was released the same day.  Subsequent in-service and post-service treatment records are also silent as to any complaints of, or treatment for, a head injury or symptoms thereof.   

In September 1991, just three months after discharge, the Veteran filed a claim for that shoulder injury, along with claims for a myriad of other injuries.  Notably, he did not claim any head injury or seizures associated with this motor vehicle accident at that time.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, here, he filed claims for service connection, but did not mention a head injury or seizure symptoms.  This suggests to the Board that there was no pertinent head injury or seizure symptomatology at that time.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that they he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  

In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, his inaction regarding a claim for head injury/seizures, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain a head injury in service, or the lack of symptomatology at the time he filed the claim, or both.  

While the Veteran is steadfast in his belief that his in-service chemical exposure and/or his 1988 motor vehicle accident caused his current seizure disorder, he lacks the requisite medical knowledge, training, or experience to render a competent medical opinion on the etiology of this complex neurologic disorder.  See Kahana v. Shinseki, 24 Vet App. 428, 437 (lay witnesses can be competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case-by-case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent); Jandreau, 492 F.3d at 133 n. 4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Moreover, as previously discussed, there is no competent medical evidence here connecting the Veteran's seizure disorder with his active duty service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (in evaluating evidence the Board may weigh the veteran's lay testimony against an absence of evidence in the record).

Based on the foregoing, the evidence does not establish that the Veteran's currently-diagnosed seizure disorder began during or was otherwise caused by active duty service.  The evidence of record provides probative evidence against the claim as there is no competent evidence relating his current seizure disorder to active duty service.  Because the evidence is not in relative equipoise and the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine is inapplicable.  Therefore, the appeal is denied.  

Finally, under applicable criteria, including the Veterans Claims Assistance Act of 2000 (VCAA), the VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a veteran before the initial unfavorable AOJ decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that the VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, § 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Here, the Veteran is seeking service connection for his seizure disorder and the required notice was provided in a letter dated August 2006, before the initial unfavorable AOJ decision denying service connection for the seizure disorder was issued in April 2007.  This letter informed him of all the appropriate notice elements.  Accordingly, all the notification requirements of the VCAA have been satisfied as to both timing and content. 
   
The VA's duty to assist has also been satisfied.  All the necessary development for adjudication of the claim has been accomplished, including obtaining service treatment records, personnel records, post-service VA and private records, as well as SSA records.   The Veteran was also provided with a VA examination to assess the etiology of his seizure disorder in October 2012.  Additionally, an addendum medical opinion on the claim was rendered in March 2015.  The report of the examination and the addendum medical opinion have been associated with the claims file and have been discussed in this decision.  The VA examination and opinion are adequate for rating purposes and all opinions expressed are supported by a rationale.  

In April 2010, the Veteran was also afforded a Board hearing and that hearing complied with all applicable laws and regulations.  The VLJ who chairs the hearing has a duty to fully explain the issues on appeal and suggest the submission of evidence which the Veteran may have overlooked and which would be of advantage to his case.  38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).   Here, the VLJ clarified the issues on appeal and asked questions regarding the nature, etiology, and onset of the seizure disorder.  In addition, the VLJ sought to identify any pertinent evidence not then associated with the claims file.  Therefore, the VLJ complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and Bryant.

In sum, VA has satisfied all of its duties to notify and assist the Veteran, and additional development would serve no useful purpose, there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 549 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


